Citation Nr: 1714496	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  16-18 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel



INTRODUCTION

The Veteran had active service and/or reserve service between May 1943 and November 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  This case is now under the jurisdiction of the Winston-Salem, South Carolina VA RO.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced on age" is defined as 75 or more years of age).

Accordingly, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that this matter must be remanded for further development before a decision may be made on the merits.

The Veteran seeks entitlement to service connection for a left knee condition.  He contends that he injured his knee during basic training in June 1943 and that he continued to have left knee pain throughout his active service and to the present.  See VA Form 21-0958, Notice of Disagreement, received in August 2014.  In August 2014, the Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information to VA, indicating that he had recently received treatment for the claimed left knee disability from Cabarrus Family Medicine and Carolinas Rehabilitation-University.  In February 2016, the AOJ sought and obtained relevant treatment records from Cabarrus Family Medicine.  However, the record does not show that the AOJ ever requested or received the records from Carolinas Rehabilitation-University that the Veteran identified in the August 2014 VA Form 21-4142.

When a claimant identifies relevant records not in the custody of a Federal department or agency, VA will make reasonable efforts to obtain those records.  38 C.F.R. § 3.159(c)(1).  In this case, the record does not show that VA has made reasonable efforts to obtain records from Carolinas Rehabilitation-University, as described in 38 C.F.R. § 3.159(c)(1).  Therefore, this matter must be remanded so that such efforts may be made.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with a VA Form 21-4142, Authorization to Disclose Information to VA, and a VA Form 21-4142a, General Release for Medical Provider Information to VA, to identify all outstanding, relevant treatment records from VA and private health care providers.  The letter accompanying the VA Form 21-4142 should inform the Veteran that VA is particularly interested in records from Carolinas Rehabilitation-University.  All attempts to obtain these records must be documented in the record.  The Veteran must be notified of any inability to obtain the requested documents.  See 38 C.F.R. § 3.159(c)(1).  Allow for an appropriate amount of time for response and complete any additional development resulting from the Veteran's response.

2.  After completion of the above, review the expanded record, including the evidence entered since the statement of the case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




